              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                      Plaintiff,
 v.                                                   Case No. 19-CR-42-JPS-JPS

 EDWARD B. BURGESS,
                                                                    ORDER
                      Defendant.


1.     INTRODUCTION

       On February 26, 2019, Defendant was indicted on charges of arson

and being a felon in possession of a firearm. (Docket #1). A superseding

indictment was obtained months later, on May 14, 2019, adding two more

charges: robbery, and brandishing a firearm during that robbery. (Docket

#13). Defendant has entered into a plea agreement as to the first two

charges. (Docket #62). He filed two motions to suppress evidence related to

the second two charges. (Docket #33 and #35).

       Magistrate   Judge    Nancy    Joseph    has   filed   a   report   and

recommendation (the “Report”), recommending that this Court deny both

motions. (Docket #52). Defendant has objected to the Report, (Docket #53),

and the government has responded to the objection, (Docket #61). For the

reasons explained below, the Court will overrule Defendant’s objection,

adopt the Report, and deny both of Defendant’s motions.

2.     RELEVANT FACTS

       Magistrate Judge Joseph held an evidentiary hearing on Defendant’s

motions to bring out all of the facts relevant thereto. (Docket #45). She also

took extensive briefing from the parties. In her Report, the magistrate judge
carefully described all of the material facts. (Docket #52 at 2–14). For the

most part, Defendant does not object to the Report’s factual recitation. See

generally (Docket #53). His only significant objection—the determination as

to his own credibility—will be discussed separately. The Court will,

therefore, adopt the facts as stated in the Report. Because they were

concisely described in the Report, and in the interest of brevity, the Court

will not repeat those facts here.

3.     STANDARD OF REVIEW

       When reviewing a magistrate’s recommendation, the Court is

obliged to analyze the recommendation de novo. 28 U.S.C. § 636(b)(1)(C).

Thus, the Court can “accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate.” Id. In other words,

the Court’s de novo review of Magistrate Judge Joseph’s findings and

recommendations is not limited to her legal analysis alone; rather, the Court

may also review her factual findings, and accept, reject, or modify those

findings as it sees fit based upon the evidence. Id.

4.     ANALYSIS

       The Court agrees with Magistrate Judge Joseph’s analysis in the

Report, including her discussion of the relevant legal principles and

precedent. (Docket #52 at 14–20). The disagreement between the parties,

and between Defendant and the magistrate judge, lies in the application of

those principles to this case’s facts. Thus, in keeping with the theme of

brevity, this Court will assume familiarity with the Report’s analysis and

conclusions. It will move directly to analyzing the three specific objections

raised by Defendant to the Report.

       The Fourth Amendment generally requires that law enforcement

obtain a warrant prior to searching a place or arresting a person. The


                                    Page 2 of 9
warrant must be issued by a neutral magistrate upon probable cause, which

is in turn usually founded on an affidavit from a police officer. Defendant’s

first two objections stem from the warrant affidavit used in his case.

Specifically, he challenges whether the search warrant affidavit established

a sufficient nexus between the armed robbery and 1) his sister’s residence,

and 2) the van parked outside it. The Court begins with the residence. The

Court of Appeals recently summarized the relevant legal principles:

               In determining the sufficiency of a warrant affidavit,
       we focus on the totality of the information presented to the
       [magistrate]. We afford “great deference” to the probable
       cause finding made by the judge who evaluated the warrant
       application in the first instance and will uphold that
       determination so long as there is a “substantial basis” for
       concluding “that a search would uncover evidence of
       wrongdoing.” Illinois v. Gates, 462 U.S. 213, 236 . . . (1983). So,
       too, have we consistently held that “probable cause ‘does not
       require direct evidence linking a crime to a particular place.’”
       United States v. Zamudio, 909 F.3d 172, 175 (7th Cir. 2018)
       (quoting United States v. Anderson, 450 F.3d 294, 303 (7th Cir.
       2006)). Rather, a warrant affidavit “need only contain facts
       that, given the nature of the evidence sought and the crime
       alleged, allow for a reasonable inference that there is a fair
       probability that evidence will be found in a particular place.”
       Id. at 176 (quoting United States v. Aljabari, 626 F.3d 940, 944
       (7th Cir. 2010)).

United States v. Yarber, 915 F.3d 1103, 1105 (7th Cir. 2019) (citation omitted).

       The Court must keep in mind the lenient standard of review that

colors its application of these legal precepts. While the Report itself is

reviewed de novo, the Milwaukee County court commissioner’s probable

cause determination is not. As noted in Yarber, the Court must uphold that

determination so long as there is a substantial basis for it. What is

“substantial” is not subject to precise definition, but by operation of logic it



                                  Page 3 of 9
must be something less than one-hundred percent certainty. Thus, this

Court need not be completely convinced that probable cause existed, only

that there was a substantial likelihood that it did.

       Layered upon this is the standard for probable cause itself.

“[P]robable cause is far short of certainty—it ‘requires only a probability or

substantial chance of criminal activity, not an actual showing of such

activity,’ [Gates, 462 U.S. at 244 n. 13], and not a probability that exceeds 50

percent (“more likely than not”), either.” United States v. Seiver, 692 F.3d 774,

777 (7th Cir. 2012). In sum, then, the Court is tasked with deciding whether

there was substantial evidence to find that there was something less than a

fifty percent probability that the residence contained evidence related to the

robbery.

       That exceedingly generous standard has easily been met here.

Defendant was found at this residence a few days after having committed

an armed robbery. He was observed taking out the trash at the residence,

indicating that his connection to the place was more than that of a casual

guest. When police moved in to arrest him, Defendant’s girlfriend stated

that Defendant had run to the back of the residence with a gun. This

information provided an ample foundation upon which the court

commissioner could find probable cause for a search.

       Defendant insists that the warrant affidavit lacked vital information,

including whether he lived at or owned the residence, and whether the gun

referenced by his girlfriend was the gun used in the robbery. These details,

while they would have been helpful, do not merit suppression of the

evidence obtained in the subsequent search. Probable cause is not an

onerous standard to meet, and this Court is not cast in the role reviewing

the affidavit in the first instance. The court commissioner was provided


                                  Page 4 of 9
with specific facts that Defendant was present in the residence soon after

his alleged crime, he had some comfort or familiarity with it, and he had a

gun with him there. This was a substantial basis upon which to find

probable cause.

       Turning to the search of the van, this Court concurs with Magistrate

Judge Joseph that the affidavit failed to establish probable cause. The

affidavit simply mentions the van, without describing why Defendant

would have access to it. (Docket #53-1 at 4). Also, the van is not linked to

the crime in any way. Id. at 3–4. However, “the fruits of a search based on

an invalid warrant may be admitted if the officers who executed the search

relied upon the warrant in good faith.” Yarber, 915 F.3d at 1106; see United

States v. Leon, 468 U.S. 897, 913 (1984). “And an officer’s decision to obtain

a warrant creates a presumption that the officer acted in good faith.” Yarber,

915 F.3d at 1106. Defendant can rebut this presumption by showing either

that “(1) the magistrate ‘wholly abandoned his judicial role,’ or otherwise

failed in his duty to ‘perform his “neutral and detached” function and not

serve merely as a rubber stamp for the police’; Leon, 468 U.S. at 923, 914, 104

S.Ct. 3405; or (2) the officer submitted an affidavit ‘so lacking in indicia of

probable cause as to render official belief in its existence entirely

unreasonable.’” United States v. Koerth, 312 F.3d 862, 868 (7th Cir. 2002).

       Defendant was required to present evidence to support either of

these avenues for rebutting the presumption. United States v. Wiley, 475 F.3d

908, 917 (7th Cir. 2007). Though he gestures at both avenues, he presents no

new evidence to support his position; Defendant merely emphasizes the

lack of detail regarding the van. But Leon’s good-faith exception necessarily

arises only when probable cause was found lacking, United States v. Garey,




                                 Page 5 of 9
329 F.3d 573, 577 (7th Cir. 2003), and so Defendant’s observations add little

to argue against the court commissioner’s or the officer’s good faith.

       Rather, the Court concludes that the officers could reasonably rely

on a judicial officer’s probable cause finding. Again, the Court must stress

the limited nature of its review, and indeed the court commissioner’s own

review. Probable cause is something less than fifty percent certainty, and

the nexus required between the crime and the place to be searched is not

great. Id. at 578 (“A search warrant may issue even in the absence of direct

evidence linking criminal objects to a particular site taking into account the

totality of the circumstances.”) (citation omitted). Officers believed that the

van was owned by Defendant’s girlfriend, thereby allowing a reasonable

inference that Defendant arrived at the house in the van, or that he at least

had access to it. While this level of confidence is not sufficient to show

probable cause for a search, it satisfies the Court that the officers acted in

good faith.

       Defendant’s third objection is that probable cause did not exist for

officers to believe that he was present in the residence on the day they

entered it to arrest him. United States v. Jackson, 576 F.3d 465, 467–69 (7th

Cir. 2009).1 At the evidentiary hearing, Defendant testified that he never left



       1 Jackson quoted Payton v. New York, 445 U.S. 573, 602 (1980), which stated
that “an arrest warrant founded on probable cause implicitly carries with it the
limited authority to enter a dwelling in which the suspect lives when there is
reason to believe the suspect is within.” Jackson, 576 F.3d at 467–68. The opinion
went on to debate what a “reasonable belief” might be, whether the equivalent of
probable cause, or some lesser standard. Id. at 468–69. Jackson leaned in favor of
probable cause, but did not finally decide the matter, instead concluding that the
officers had “easily” satisfied the more demanding probable cause standard. Id. at
469. This Court, like Magistrate Judge Joseph and Jackson, will hold the officers to
that higher standard without deciding which should apply.


                                   Page 6 of 9
the residence that day. His uncorroborated testimony stands opposed by

substantial evidence that he was observed outside the residence:

Defendant’s phone was “pinged” in the area of the residence, Defendant’s

girlfriend’s van was outside the home, and Officer Lopez, working on the

undercover surveillance operation, saw Defendant come out of the

residence to take out some trash. The officer’s testimony at the hearing was

supported by an audio recording which demonstrated his honest, real-time

reactions to seeing Defendant and reporting his movements.

       This Court agrees with Magistrate Judge Joseph that Defendant’s

testimony is less credible than that of Officer Lopez. Defendant complains

that the audio recording contains inconsistencies which undermine the

officer’s observations. The Court, like the government, disagrees. The

recording is clear that the officers knew precisely where they were and who

they were watching. In any event, it would be quite a fabrication for Officer

Lopez, and all of the other officers involved, to contrive the audio recording

out of whole cloth. Their motivation for deception is far less than that of

Defendant, who stands to serve substantial prison time on the charges

remaining for trial in this case. It is also noteworthy that at the evidentiary

hearing, Defendant admitted to attempting to influence his girlfriend to

give false testimony. Without Defendant’s testimony, Officer Lopez’s

observations stand unrebutted. Those clearly supply an adequate

foundation for the officers to believe that Defendant was inside the home.

       Defendant also attempts to undermine Officer Lopez’s observation

of him taking out the trash. He contends that Officer Lopez did not bolster

his observations by taking pictures of full trash cans. Defendant further

notes that the house still had trash in it when the police entered, and that

even if he had gone outside with trash, he would not have done so using


                                 Page 7 of 9
the door observed by Officer Lopez. While this minutia might be important

if the officers were attempting to build a case of trespassing, they were not

at the residence to collect evidence of that, or any, crime. Rather, they were

tasked with locating Defendant and executing the arrest warrant. Officer

Lopez did not, in short, have any reason to take a picture of garbage for

posterity.

          Defendant next argues that Officer Lopez did not see him re-enter

the residence after taking out the trash, and so any reasonable belief in

Defendant’s presence therein must have evaporated. This position defies

common sense; would someone taking out trash then run away from the

home, on foot, through the back yard, when they harbored no suspicion

that they were being watched? Further, although Officer Lopez could not

actually see Defendant go back inside, none of the other officers who can be

heard on the audio recording reported seeing Defendant flee the residence.

Officer Lopez had every reason to believe that Defendant had gone back

inside.

          Defendant’s fallback position is that even if Officer Lopez had

probable cause to believe that Defendant was in the home, he failed to

communicate that to the officers who actually executed the arrest warrant.

This is belied by Officer Lopez’s testimony at the hearing, wherein he

explained that Officer Litwin, who participated in the surveillance

operation and who can be heard on the audio recording, also joined in the

arrest. Thus, the arresting officers carried full knowledge of the day’s

surveillance activities.

5.        CONCLUSION

          The Court is in agreement with and fully adopts Magistrate Judge

Joseph’s analysis in the Report. As explained above, Defendant’s specific


                                  Page 8 of 9
objections to the Report supply no good reasons to quarrel with its findings.

The   Court    will,   therefore,    adopt    Magistrate   Judge    Joseph’s

recommendation in favor of denying Defendant’s motions to suppress,

(Docket #52), overrule Defendant’s objection to that recommendation,

(Docket #53), and deny the motions to suppress, (Docket #33 and #35).

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s August 12,

2019 Report and Recommendation (Docket #52) be and the same is hereby

ADOPTED, and that Defendant’s objection thereto (Docket #53) be and the

same is hereby OVERRULED; and

       IT IS FURTHER ORDERED that Defendant’s motions to suppress

(Docket #33 and #35) be and the same are hereby DENIED.

       Dated at Milwaukee, Wisconsin, this 12th day of September, 2019.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                                Page 9 of 9
